Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are allowed
Reasons for Allowance

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”

objection of claim 15 is withdrawn because Applicant’s amendment.
Regarding to 101 compliance, Claims 1-20 are compliant with 101, according with the last "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019.  See Examiner's analysis presented below, 
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. 
“track … the prior-client and the object aboard; detect … based on a first track of the prior-client and a second track of the object, that the prior-client leaves and the object remains aboard;  detect … based on a third track of a present-client, that the present-client enters; detect… based on the second track of the object and the third track of the present-client that the present-client and the object are aboard after the prior-client has left …;” 

The  “track, detect, operate”  limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for keeping a taxi clean by detecting an object aboard of a taxi and determining that an object was left by a prior client. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? Yes.  The claim recites the combination of additional elements, such as  
“operate …to convey to the present-client a cleaning request to remove the object …”  These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“at least one perception-sensor,  a communication-device, a controller-circuit in communication with the at least one perception-sensor, automated-taxi”.
These additional and supplementary elements support  the claim because when considered the claim as a whole, the claim integrates the abstract idea into a practical application. Specifically, the additional elements recite a specific manner for keeping a taxi clean by detecting an object aboard of a taxi and determining that an object was left by a prior client. Thus, the claim is eligible because it is not directed to the recited judicial exception. 
Step 2B: Claim provides an Inventive Concept? n/a.
Claim 8:  Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a controlled-circuit (an apparatus).
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
The claim is eligible.
Claim 15: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of
“detecting, …. based on a first track of a prior-client and a second track of an object that is associated with the prior-client, the prior-client and the object aboard, wherein the object is associated with the prior-client; detecting, … based on the first track of the prior client and the second track of the object, that the prior-client has left and the object has remained aboard; detecting, …. based on the a third track of a present-client, that the present-client has entered; detecting, … based on the second track of the
object and the third track of the present-client, that the present-client and the object are aboard … after the prior-client has left …; “

The  “detecting”  limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for keeping a taxi clean by detecting an object aboard of a taxi and determining that an object was left by a prior client. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? Yes.  The claim recites additional limitations, such as  
“conveying, … to a present-client, a cleaning-request to remove the object….” These are limitations toward accessing, conveying or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“a perception-sensor”, from the instant specification,  “ [0012] The system 10 includes a perception-sensor 20 operable to detect the object 16 or objects 16 aboard an automated-taxi 12. The object 16 or the objects 16 may include, but are not limited to, instances of clients (e.g. the present-client 14 and/or the prior-client 18) of the automated-taxi 12, trash, baggage (e.g. one or more shopping bags), luggage,
trash, dirt, vomit. etc. The perception-sensor 20 may consist of or include one or more
various devices such as, but is not limited to, one or more instances of a camera, lidar,
radar, weigh sensor, ultrasonic transducer, or any combination thereof, as will be
recognized by those in the object detection arts. The one or more devices that make up
the perception-sensor 20 may be co-located in a shared housing or distributed about the cabin and/or trunk area of the automated-taxi 12. “,  paragraph 12.

“an automated-taxi”, from the instant specification,  “[0014] The system 10 includes vehicle-controls 24 operable to drive, i.e. control movement of, the automated-taxi 12 by operating, for example, the steering, brakes, and accelerator of the automated-taxi 12. The vehicle-controls 24 may be only operable by automation, i.e. there may be no hand-wheel or pedals by which a human-driver could manually control or over-ride the autonomous (i.e. driverless) operation of the automated-taxi. However, this is not a requirement. The vehicle-controls 24 may include some form of means for manual control, a joy-stick for example that could be used in certain (e.g. emergency or vehicle-service) situations to manually steer and/or stop the automated-taxi 12….”, paragraph 14.
“a communication-device”, from the instant specification,  “[0013] The system 10 includes a communication-device 22 operable to communicate
with any or all clients including the present-client 14 and/or the prior-client 18 if he/she is
still aboard or proximate to the automated-taxi 12. The communication-device 22 may
consist of or include one or more various devices such as, but is not limited to, one or
more instances of a speaker, a display (e.g. general-purpose or reconfigurable), and/or a transceiver configured to communicate with a smartphone of any of the clients….”, paragraph 13.


“operating, with a controller, the automated-taxi along a route based on a response to the cleaning-request by the present-client”.
These additional and supplementary elements support  the claim because when considered the claim as a whole, the claim integrates the abstract idea into a practical application. Specifically, the additional elements recite a specific manner for operating and  keeping a taxi clean by detecting an object aboard of a taxi and determining that claim is eligible because it is not directed to the recited judicial exception. 
Step 2B: Claim provides an Inventive Concept? n/a.
Dependent claims 2-7, 9-14 and 16-20, the claims recite elements such as “cleaning-request”, “an offer to reduce a fare paid”, “an agreement by the present-client to allow a detour”, “the controller-circuit is configured to reject a transportation-request”, “input-device”, “vehicle-controls operable to drive the automated-taxi”.
These elements contribute to integrate the system of organizing human activity into a practical application. The claims are eligible.
Regarding to prior art, the closest prior art of record is US Pg. Pub No. 20190197325 (Reiley) in view of Pg. Pub No.20060120565 (Belau).
Reiley discloses a system “…[0021] The autonomous vehicle also includes one or more optical sensors configured to capture data representative of an interior state of the autonomous vehicle…”, paragraph 21. “…The autonomous vehicle can additionally or alternatively include one or more depth sensors (e.g., a LIDAR or structured light sensors) arranged inside the passenger compartment, such as paired with a 2D color camera…”, paragraph 22. “..For example, the autonomous vehicle (or the remote computer system) can generate a text message or in-application notification that includes: a prompt to return to the autonomous vehicle to retrieve a personal item; a detected type of the personal item (e.g., a bag, a box, a purse, an umbrella, a sweater, a jacket, etc.); a region of the post-ride image in which this personal item was detected…”, paragraph 66 and Fig. 2. Also, Reiley discloses “…compare the set of features to template images in the corpus of template images; quantify similarity 
Belau discloses a method for detecting an object or a person in the interior of a vehicle see abstract and paragraph 1. “…image recording unit delivers images which in a first operating mode are subjected to identification by sampling or to classification….”, paragraph 4. “[0007] …, the system switches over to a second operating mode which uses among other things a faster image processing algorithm to track …. Known tracking methods have the following properties, either alternatively or cumulatively…”, paragraph 7. “…the present invention advantageously makes use of the idea of using an …. signal to switch between the different operating modes of a device for detecting an object or a person in the interior of a motor vehicle[Examiner interprets as track that splits from a track]…”, paragraph 39.“…example by means of an image processing algorithm. The classes for the data sent by the image recording unit may be for example: large person, small person, child in child seat, arrangement of the child seat, forward or backward facing, object on seat, empty seat, etc…”, paragraph 4.
But the references fail to teach at least:
detect, with the at least one perception-sensor and based on a first track of the prior-client and a second track of the object, that the prior-client leaves the automated taxi and the object remains aboard the automated-taxi;
detect, with the at least one perception-sensor and based on a third track of a present-client, that the present-client enters the automated-taxi;
detect, with the at least one perception sensor based on the second track of the object and the third track of the present-client that the present-client and the object are aboard the automated-taxi after the prior-client has left the automated-taxi;
“operating, with a controller, the automated-taxi along a route based on a response to the cleaning-request by the present-client”.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pg. Pub. No. 20040260470. “Conveyance scheduling and logistics system”. Rodger. 2004. This publication  pertains to transportation and more particularly to a system and method of scheduling for vehicular conveyance, such taxi cabs, limousines, and so forth relied upon voice communication to dispatchers and lots of hope and  trust from both parties. The customer hoped that the transport would arrive where they expected at the time expected. They also hoped they would be transported by the most direct route and thereby not be overcharged for services. 


“Smartphone Sensing Meets Transport Data: A Collaborative Framework for Transportation Service Analytics”.  IEEE Transactions on Mobile Computing. 2018. This publication introduces TRANSense, a framework for urban transportation service analytics that combines participatory smartphone sensing data with city-scale transportation-related transactional data (taxis, trains, etc.).  TRANSense demonstrates how a judicious fusion of disparate data sources can overcome challenges and offer novel insights. This publication details  two examples: (a) Taxi Service Analyzer that provides accurate detection of commuter queuing for taxis and estimates their wait time, by using taxi trip records to identify potential taxi locations with high demand and subsequently selectively triggering mobile sensing-based queuing analytics on nearby commuters; and (b) Subway Boarding Analyzer that identifies instances when passengers fail to board arriving trains, by first estimating train arrivals from temporal patterns of passenger egress at station gantries, and then using mobile sensing-based analysis of commuter movement behavior on platforms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        1/19/2022